33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-27 are considered eligible subject matter.  Claim 1 recites a method that, even if interpreted as an abstract idea, contains a practical application, i.e. encoding three-dimensional data.

Information Disclosure Statement
The information disclosure statement filed 5/13/2020 has a reference that’s patent publication number is not consistent with the inventor name.  the examiner has lined through the reference and considered the publication number listed (Takahashi et al)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11252932.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15 of the patent is a more specific version of claim 1 of the patent.  For instance, in claim 1 of the application, “receiving a first data set…scene” corresponds directly to “receiving a first data set…scene” (claim 1 of the patent), “partitioning…reference location” of claim 1 of the application corresponds to “partitioning…reference location” of the patent, where the patent is more specific/ specifies the locations are different and the portions are different, “obtaining…scene” of claim 1 of the application corresponds to “obtaining…scene” of claim 15 of the patent, “determining…representation” corresponds to “determining…representation” of claim 15 the patent, “encoding…second data set” of claim 1 of the application corresponds to “encoding…second data set” of claim 15 of the patent, and “wherein a size…first data set” of the application corresponds to “wherein a size…first data set” of claim 1 of the patent.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the normal" in line 2.  It is unclear as to which normal the applicant is referring to, since previously the applicant claims multiple normals.
Claim 19 recites the limitation "the display surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps claim 19 should depend on claim 17, where a display surface is claimed.
Claim 25 recites the limitation "the light field display" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 10, 11, 15-24, 26-27 and rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by “Multiple Viewpoint Rendering” (Halle).
Regarding claim 1, Halle discloses A computer-implemented method (page 4, section 9) comprising: receiving a first data set comprising a three-dimensional description of a scene (page 4, the receiving of the scene that is preprocessed and transformed, paragraph 4); partitioning the first data set into a plurality of layers each representing a portion of the scene at a location with respect to a reference location by geometric slicing that lie along the scanlines of the final image, the reference location being any of the scanlines, (page 4, paragraph 5); obtaining, for each of the plurality of layers, one or more polygons representative of corresponding portions of objects in the scene, the polygon in the polygon slices (page 4, paragraph 5); determining, based on the one or more polygons, a view-independent representation, a spatio-perspective volume or part of it (page 4, paragraph 6-7); and encoding the view-independent representation as a portion of a second data set, the MVR or a portion of it(page 5, paragraph 2), wherein a size of the second data set is smaller than a size of the first data set (data is smaller than an original 3D representation in fig. 8). 
Regarding claim 3, Halle discloses encoding the view-independent representation comprises performing a sampling operation on a corresponding portion of the first data set (page 6, fig. 5, page 7, fig 8).  
Regarding claim 10, Halle discloses the three-dimensional description comprises light field data representing elemental images (page 2, paragraph 2).  
Regarding claim 11, Halle discloses each of the elemental images is captured by one or more image acquisition devices (page 2, paragraphs 3-4).  
Regarding claim 15, Halle discloses receiving the second data set in the implementation and rendering/ image assembly of MVR in page 6, section 10;  decoding portions of the second data set corresponding to each of a set of multiple layers of the second data set by rendering the layers of the image to be rendered (page 6, paragraphs 5-6) combining the decoded portions into a representation of a light field image, the image assembled (page 6, section 10, fig 10, fig. 11); and presenting the light field image on a display device (fig. 11, pages 1-2, section 4.1).  
Regarding claim 16, Halle discloses receiving user-input indicative of a location of a user with respect to the light field image; and updating the light field image in accordance with the user-input prior to presentation on the display device, since a user inputs their desired view for rendering (fig. 11, page 2, paragraph 1).  
Regarding claim 17, Halle discloses converting the one or more polygons into pixels and imaging the pixels onto a display surface when rendering the images (fig. 11).  
Regarding claim 18, Halle discloses utilizing perspective rendering (fig. 11), oblique rendering, ray tracing, or a combination thereof, to render the set of multiple layers of the second data set (fig. 11).  
Regarding claim 20, Halle discloses the set of multiple layers of the second data set comprise light fields (fig. 11, pages 1-2, part 4.1).  
Regarding claim 21, Halle discloses the light fields are merged to create a final light field, the light field that illuminates the rendering, (fig. 11, pages 1-2, part 4.1).  
Regarding claim 22, Halle discloses partitioning the first data set into a plurality of layers comprises restricting a depth range of each layer, the depth range shown in fig. 6, page 6.
Regarding claim 23, Halle discloses layers located closer to a display surface are narrower in width than layers located farther away from the display surface by disclosing a display of fig. 11, and rendering of pages 1-2 part 4.1., in which layers can be interpreted as any layer of the display of the item that have narrow widths closer to the display surface or the display of the car in the top right corner in which the layers closer are narrower in width, i.e. the bumper, than the layers that are further away, i.e. the drivers layer, or even the layers of the physical display’s layers.  
Regarding claim 24, Halle discloses partitioning the first data set into a plurality of layers maintains a uniform compression rate across the scene (page 6, fig. 6, divisions compress the layers uniformly).  
Regarding claim 26, Halle discloses the method is used to generate a synthetic light field for multi-dimensional video streaming, multi-dimensional interactive gaming, real- time interactive content, or other light field display scenarios (pages 1-2, part 4.1).  
Regarding claim 27, Halle discloses the synthetic light field is generated only in a valid viewing zone, the view that is valid from the perspective input (pages 1-2, part 4.1, fig. 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Halle in view of U.S. Patent Application Publication NO 20040189675 (Pretlove et al).
Regarding claim 2, Halle discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Halle further discloses using MVR for displaying the second data set to a device for the scene to be presented at a display device associated with the device (pages 1-2, section 4.1).  
Halle does not disclose expressly that a display is located on a remote device.
Pretlove et al discloses a display is located on a remote device (page 7, paragraph 63).
Halle and Pretlove et al are combinable because they are from the same field of endeavor, i.e. display of 3D data.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to display the data remotely.
The suggestion/motivation for doing so would have been to provide a more user-friendly system that allows users to be separated while communicating.
Therefore, it would have been obvious to combine Halle with Pretlove et al to obtain the invention as specified in claim 2.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Halle in view of U.S. Patent Application Publication No 20110234841 (Akeley et al).

Halle does not disclose expressly the light field data includes a depth map corresponding to elemental images.  
Akeley et al discloses light field data of 3D data includes a depth map corresponding to elemental images of the scene (page 6, paragraph 86).
Halle and Akeley et al are combinable because they are from the same field of endeavor, i.e. 3D scene acquisition.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a depth map.
The suggestion/motivation for doing so would have been to provide a flexible method by allowing for multiple input types.
Therefore, it would have been obvious to combine Halle with Akeley et al  to obtain the invention as specified in claim 12.

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Halle in view of U.S. Patent Application Publication No. 20090169096 (Cipolla et al).
Regarding claim 13, Halle discloses all of the claimed elements as set forth above, and is incorporated herein by reference.   
Halle does not disclose expressly the first data set comprises information on directions of normals on surfaces included in the scene, the directions of the normal being represented with respect to a reference direction.  

Halle and Cipolla et al are combinable because they are from the same field of endeavor, i.e. 3D shape rendering.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include information on the normal.
The suggestion/motivation for doing so would have been to provide a more robust system by providing all relevant data.
Therefore, it would have been obvious to combine Halle with Cipolla et al to obtain the invention as specified in claim 14.
Regarding claim 14, Cipolla et al discloses reflection properties of at least some of the surfaces are non-Lambertian (page 4, paragraph 38).  

Allowable Subject Matter
Claims 4-9, 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 contains allowable subject matter regarding the claimed sampling operation is based on a target compression rate associated with the second data set.  
Claim 6 contains allowable subject matter regarding the claimed sampling operation comprises selecting multiple elemental images from the corresponding portion of the first data set, in accordance with a plenoptic sampling scheme.  
Claim 7 contains allowable subject matter regarding performing the claimed sampling operation comprises:  for each of the multiple layers, determining an effective spatial resolution associated with the layer; and selecting multiple elemental images from the corresponding portion of the first data set in accordance with a determined angular resolution.  
Claim 5 contains allowable subject matter regarding encoding the claimed view-independent representation comprises: rendering, using ray tracing, a set of pixels to be encoded; selecting multiple elemental images from a plurality of elemental images such that the set of pixels are rendered using the selected multiple elemental images; and sampling the set of pixels using a sampling operation.  
Claim 19 contains allowable subject matter regarding layers located closer to the display surface achieve a lower compression ratio than layers of the same width located further away from a display surface.  
Claim 25 contains allowable subject matter regarding partitioning the first data set into a plurality of layers comprises partitioning the light field display into inner and outer frustum volume layer sets.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/23/2022